389 F.3d 1306
UNITED STATES of America, Plaintiff-Appellee,v.Jeffrey GRUBBS, Defendant-Appellant.
No. 03-10311.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 9, 2004.
Filed July 26, 2004.
Amended December 6, 2004.

Quin Denvir, Federal Defender; Mark J. Reichel, Assistant Federal Defender, Sacramento, CA, for defendant-appellant Jeffrey Grubbs.
McGregor W. Scott, United States Attorney; Camil A. Skipper, Assistant United States Attorney, Sacramento, CA, for appellee the United States of America.
Appeal from the United States District Court for the Eastern District of California; William B. Shubb, Chief Judge, Presiding. D.C. No. CR-02-00164-1-WBS.
Before: B. FLETCHER, REINHARDT, Circuit Judges, and RESTANI, Chief Judge.*

ORDER

1
The majority opinion filed July 26, 2004, slip op. 9965, and appearing at 377 F.3d 1072 (9th Cir.2004), is hereby amended as follows:


2
1. Last line on slip op. 9976 [377 F.3d at 1077] and continuing onto slip op. 9977 [377 F.3d at 1077]: after "(a)," replace "is incorporated within the four corners of the warrant" with "is sufficiently incorporated into the warrant."


3
With this amendment, the panel has voted to deny the petition for panel rehearing. Judge Reinhardt has voted to deny the petition for rehearing en banc, and Judge B. Fletcher and Judge Restani so recommended. The full court has been advised of the petition for rehearing en banc, and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


4
The petition for rehearing and the petition for rehearing en banc are DENIED. No further petitions for rehearing or petitions for rehearing en banc shall be entertained.



Notes:


*
 The Honorable Jane A. Restani, Chief Judge of the United States Court of International Trade, sitting by designation